United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2805
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                       Shelton Oliver, also known as Sinbad

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                            Submitted: January 10, 2022
                              Filed: January 13, 2022
                                   [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Shelton Oliver appeals the sentence imposed by the district court1 following
this court’s remand for resentencing on his conviction for drug offenses. His counsel

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the sentence.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a), and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are
reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of judgment
in weighing appropriate factors); see also United States v. Mangum, 625 F.3d 466,
469-70 (8th Cir. 2010) (upward variance was reasonable where court made
individualized assessment based on facts presented).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-